

SECURED PROMISSORY NOTE




$16,700,000                                                                     December
31, 2008                             Dallas, Texas




FOR VALUE RECEIVED, the undersigned, Contran Corporation, a Delaware corporation
(“Makes”), promises to pay to the order of Titanium Metals Corporation, a
Delaware corporation, or any subsequent holder (“Payee”), in lawful money of the
United States of America, the principal sum of SIXTEEN MILLION SEVEN HUNDRED
THOUSAND DOLLARS ($16,700,000) together with interest from the date hereof on
the unpaid principal balance from time to time pursuant to the terms of this
promissory note (this “Note”).  Capitalized terms not otherwise defined shall
have the meanings given to such terms in Section 15 of this Note.


Section 1.  Place of Payment.  All payments will be made at Payee’s address at
Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas,
Texas   75240-2697,  Attention:  Treasurer, or such other place as the holder
may from time to time appoint in writing.


Section 2.  Payment.  The unpaid principal balance of this Note and any unpaid
and accrued interest thereon shall be due and payable on December 31, 2011 or
upon acceleration as provided herein.  Prior to the final payment of this Note,
unpaid and accrued interest on the outstanding principal balance of this Note
shall be due and payable quarterly on March 31, June 30, September 30 and
December 31 of each year; provided, however, that such day is a business day,
and if such day is not a business day, the quarterly interest payment shall be
due the next successive business day.


Section 3.  Prepayment.  This Note may be prepaid in part or in full at any time
without penalty; provided, however, prepayments shall be first applied to
accrued and unpaid interest and then to principal.  The Maker shall not be
entitled to reborrow any amounts prepaid under this Note.


Section 4.  Interest.  The unpaid principal balance of this Note (exclusive of
any past due principal) shall bear interest at the rate per annum of the Prime
Rate less one and one-half percent.  Accrued interest on the unpaid principal of
this Note shall be computed on the basis of a 365- or 366-day year for actual
days elapsed, but in no event shall such computation result in an amount of
accrued interest that would exceed accrued interest on the unpaid principal
balance during the same period at the Maximum Rate. Notwithstanding anything to
the contrary, this Note is expressly limited so that in no contingency or event
whatsoever shall the amount paid or agreed to be paid to the holder exceed the
Maximum Rate.  If, from any circumstances whatsoever, the holder shall ever
receive as interest an amount that would exceed the Maximum Rate, such amount
that would be excessive interest shall be applied to the reduction of the unpaid
principal balance and not to the payment of interest, and if the principal
amount of this Note is paid in full, any remaining excess shall be paid to
Maker, and in such event, the holder shall not be subject to any penalties
provided by any laws for contracting for, charging, taking, reserving or
receiving interest in excess of the highest lawful rate permissible under
applicable law.  All sums paid or agreed to be paid to Payee or the holder of
this Note for the use, forbearance or detention of the indebtedness of the Maker
to Payee or the holder of this Note shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full of the principal (including the period
of any renewal or extension thereof) so that the interest on account of such
indebtedness shall not exceed the Maximum Rate.  If at any time the Contract
Rate is limited to the Maximum Rate, any subsequent reductions in the Contract
Rate shall not reduce the rate of interest on this Note below the Maximum Rate
until the total amount of interest accrued equals the amount of interest that
would have accrued if the Contract Rate had at all times been in effect.  In the
event that, upon demand or acceleration of this Note or at final payment of this
Note, the total amount of interest paid or accrued on this Note is less than the
amount of interest that would have accrued if the Contract Rate had at all times
been in effect with respect thereto, then at such time, to the extent permitted
by law, in addition to the principal and any other amounts Maker owes to the
holder of this Note, the Maker shall pay to the holder of this Note an amount
equal to the difference between:  (i) the lesser of the amount of interest that
would have accrued if the Contract Rate had at all times been in effect or the
amount of interest that would have accrued if the Maximum Rate had at all times
been in effect; and (ii) the amount of interest actually paid on this Note.


Section 5.  Remedy.  Upon the occurrence and during the continuation of an Event
of Default, the holder shall have all of the rights and remedies provided in the
applicable Uniform Commercial Code, this Note, the Pledge Agreement or any other
agreement of Maker and in favor of the holder, as well as those rights and
remedies provided by any other applicable law, rule or regulation.  In
conjunction with and in addition to the foregoing rights and remedies of the
holder hereof, the holder hereof may declare all indebtedness due under this
Note, although otherwise unmatured, to be due and payable immediately without
notice or demand whatsoever. All rights and remedies of the holder are
cumulative and may be exercised singly or concurrently.  The exercise of any
right or remedy will not be a waiver of any other right or remedy.


Section 6.  Right of Offset.  The holder shall have the right of offset against
amounts that may be due by the holder now or in the future to Maker against
amounts due under this Note.


Section 7.  Record of Outstanding Indebtedness.  The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by Payee in its records.  The principal balance outstanding and all
accrued or accruing interest owed under this Note as recorded by Payee in its
records shall be the best evidence of the principal balance outstanding and all
accrued or accruing interest owed under this Note; provided that the failure of
Payee to so record or any error in so recording or computing any such amount
owed shall not limit or otherwise affect the obligations of the Maker under this
Note to repay the principal balance outstanding and all accrued or accruing
interest.


Section 8.  Waiver.  Maker and each surety, endorser, guarantor, and other party
now or subsequently liable for payment of this Note, severally waive demand,
presentment for payment, notice of dishonor, protest, notice of protest,
diligence in collecting or bringing suit against any party liable on this Note,
and further agree to any and all extensions, renewals, modifications, partial
payments, substitutions of evidence of indebtedness, and the taking or release
of any collateral with or without notice before or after demand by the holder
for payment under this Note.


Section 9.  Costs and Attorneys’ Fees.  In the event the holder incurs costs in
collecting on this Note, this Note is placed in the hands of any attorney for
collection, suit is filed on this Note or if proceedings are had in bankruptcy,
receivership, reorganization, or other legal or judicial proceedings for the
collection of this Note, Maker and any guarantor jointly and severally agree to
pay on demand to the holder all expenses and costs of collection, including, but
not limited to, attorneys’ fees incurred in connection with any such collection,
suit, or proceeding, in addition to the principal and interest then due.


Section 10.  Time of Essence.  Time is of the essence with respect to all of
Maker’s obligations and agreements under this Note.


Section 11.  Jurisdiction and Venue.  THIS NOTE SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS, AND MAKER CONSENTS TO JURISDICTION IN THE COURTS LOCATED IN
DALLAS, TEXAS.


Section 12.  Notice.  Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient.  The address for giving notice or
demand under this Note (i) to the holder shall be the place of payment specified
in Section 2 or such other place as the holder may specify in writing to the
Maker and (ii) to Maker shall be the address below the Maker’s signature or such
other place as the Maker may specify in writing to the holder.


Section 13.  Successors and Assigns.  All of the covenants, obligations,
promises and agreements contained in this Note made by Maker shall be binding
upon their heirs, successors and permitted assigns, as
applicable.  Notwithstanding the foregoing, Maker shall not assign this Note or
its performance under this Note without the prior written consent of the holder.


Section 14.  Security.  The obligations of the Maker under this Note are secured
by all of the shares of common stock in Whitney International University System
Ltd. held by Maker pursuant to the Pledge Agreement.


Section 15.  Definitions.  For purposes of this Note, the following terms shall
have the following meanings:


(a)           “Contract Rate” means the amount of any interest (including fees,
charges or expenses or any other amounts that, under applicable law, are deemed
interest) contracted for, charged or received by or for the account of Payee or
the holder of this Note.


(b)           “Event of Default” wherever used herein, means any one of the
following events:


(i)           the Maker fails to pay any amount due on this Note and/or any fees
or sums due under or in connection with this Note or the Pledge Agreement after
any such payment otherwise becomes due and payable and ten business days after
demand for such payment;


(ii)           the Maker otherwise fails to perform or observe any other
provision contained in this Note or the Pledge Agreement and such breach or
failure to perform shall continue for a period of thirty days after notice
thereof shall have been given to the Maker by the holder hereof;


(iii)           a case shall be commenced against either Maker, or either Maker
shall file a petition commencing a case, under any provision of the Federal
Bankruptcy Code of 1978, as amended, or shall seek relief under any provision of
any other bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation law or any jurisdiction, whether now or
hereafter in effect, or shall consent to the filing of any petition against it
under such law, or either Maker shall make an assignment for the benefit of his
or its creditors, or shall admit in writing his or its inability to pay his or
its debts generally as they become due, or shall consent to the appointment of a
receiver, trustee or liquidator of either of Maker, or all or any part of his or
its property; or


(iv)           an event occurs that, with notice or lapse of time, or both,
would become any of the foregoing Events of Default.


(c)           “Maximum Rate” shall mean the highest lawful rate permissible
under applicable law for the use, forbearance or detention of money.


(d)           “Pledge Agreement” shall mean the Pledge Agreement of even date
herewith among the Maker and Payee.


(e)           “Prime Rate” shall mean the fluctuating interest rate per annum in
effect from time to time equal to the base rate on corporate loans as reported
as the Prime Rate in the Money Rates column of The Wall Street Journal.




[Remainder of Page Intentionally Left Blank]



 
 

--------------------------------------------------------------------------------

 



 
MAKER:



 
Contran Corporation







 
By:
/s/ William J. Lindquist
 

 
William J. Lindquist, Senior Vice President





Address:  Three Lincoln Centre
5430 LBJ Freeway, Suite 1700
Dallas, Texas 75240-2697






 
PAYEE:



 
Titanium Metals Corporation







 
By:
/s/ Robert D. Graham
 

 
Robert D. Graham, Executive Vice President



Address:  Three Lincoln Centre
5430 LBJ Freeway, Suite 1700
Dallas, Texas 75240-2697






